UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7074



BERNARD A. TENSLEY-BEY,

                                               Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA; VIRGINIA DEPARTMENT
OF CORRECTIONS; DOCTOR ULEP; JO ANN MCCARTHY;
CMS - CORRECTIONAL MEDICAL SERVICE,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-00-1449-AM)


Submitted:   August 9, 2001                 Decided:   August 17, 2001


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bernard A. Tensley-Bey, Appellant Pro Se. Pamela Anne Sargent,
Assistant Attorney General, Richmond, Virginia; Joseph Patrick
Callahan, RAWLS & MCNELIS, P.C., Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bernard A. Tensley-Bey appeals the district court’s order

granting his motions to amend, denying his motion to supplement,

denying his motion for judgment on the pleadings, denying three

Defendants’ motions to dismiss as moot, and directing two Defen-

dants to file an answer or responsive pleading in his 42 U.S.C.A.

§ 1983 (West Supp. 2001) action.   We dismiss the appeal for lack of

jurisdiction because the order is not appealable.    This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1994), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).       The order here appealed is

neither a final order nor an appealable interlocutory or collateral

order.*

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          DISMISSED




     *
       We note to the extent Tensley-Bey attempts to appeal the
district court’s November 27, 2000 order, that appeal would be
similarly interlocutory.


                                   2